Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 and 08/05/2020 are being considered by the examiner.

Drawings
The drawings filed on: 03/06/2020 are accepted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With regards to claim 3, the claim recites ‘a reward’. It is unclear as to the scope of the term ‘award’ as an award can be interpreted as a subjective emotional feeling.

With regards to claim 15, the claim recites “the first circle” and “the second circles”, however there is insufficient antecedent basis for these terms.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014).

With regards to claim 1. Aguelles et al teaches a method of providing a customized identification (ID) card, the method being performed by a computing device (Fig 1: a 

displaying a profile of a user (Fig. 5, Fig 12: paragraph 0079 and 0088 : cards of the user (profile of the user card data) are  displayed to the user); and 
displaying an ID card of the user in response to selecting the profile of the user (Fig. 12: an ID card of the user can be displayed), 
wherein the ID card comprises one or more … elements (Fig.12: the ID card includes elements such as logo, phone number, address, etc), and a layout of the ID card is customized according to an input of the user (Fig 7: the card could have its layout customized by the user selecting a desired layout).

However Arguelles et al does not expressly teach … wherein the ID card comprises one or more functional elements.

Yet Aronson et al teaches … wherein the ID card comprises one or more functional elements (paragraphs 0233, 250, 251, 265, 291 - 293: the ID card is defined by an interactive template (the templates available for selection (interpreted as queried) and the templates each including interactive functions/components) that applies functional elements such as free applications to the card and/or include functional reference to call an application to obtain/view additional information ).



With regards to claim 2. The method of claim 1, the combination of Arguelles and Aronson et al teaches wherein the user is a first user, and further comprising: receiving an input of a second user for at least one of the functional elements included in the ID card (as explained in the rejection of claim 1, paragraphs 251 and 265 of Aronson et al explain about the function elements and further explain that the second user can interact with the card to obtain information about the first user (such as business owner) and/or execute free applications); and providing a response to the received input (paragraphs 251 and 264: a response with additional information or provision of free applications are provided to the second user).

With regards to claim 3. The method of claim 2, Arguelles teaches further comprising providing the first user with a reward for the provision of the response (paragraph 0251-261: the owner at least gets rewarded through the second user obtaining more information about the ecard owner for increased exposure as well as earning a reward ).



With regards to claim 7. The method of claim 1, wherein the layout of the ID card is a layout customized by querying a list of functional elements provided by a server; selecting functional elements to be applied to the layout from the queried functional element list; and placing the selected functional elements on the layout (As explained in the rejection of claim 1, Aronson et al teaches in paragraphs 0291 – 0293 that the ecard is displayed with functional elements that include also access to apps. As also explained in the paragraphs the ecard information which is displayed via a window can contain additional reference/access to apps. The apps can be looked up and added to the card).

With regards to claim 8. The method of claim 1, the combination Arguelles and Aronson et al teaches wherein the functional elements are P-apps, application programs, or applications, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 9. Arguelles teaches a method of providing a customized ID card, the method being performed by a computing device and comprising: 

querying a list of …  elements provided by a server (Fig.12: the ID card includes elements such as logo, phone number, address, etc fields obtained from a server); selecting … elements to be applied to the ID card from the queried … element list (Fig.12: the ID card includes elements such as logo, phone number, address field data are applied to the ID card and the user can further specify the data to reside in the fields); and customizing a layout of the ID card by placing or setting the selected … elements on the layout (The elements are applied to a layout selected in Fig. 7), wherein the ID card is provided in response to selecting a profile associated with the ID card (Fig. 5, Fig 12: paragraph 0079 and 0088 : cards of the user (profile of the user card data) are  displayed to the user).


However, Arguelles does not expressly teach querying a list of functional elements provided by a server; selecting functional elements to be applied to the ID card from the queried functional element list.

Yet Aronson et al teaches querying a list of functional elements provided by a server; selecting functional elements to be applied to the ID card from the queried functional element list (paragraphs 0233, 250, 251, 265, 291 - 293: the ID card is defined by an interactive template (the templates available for selection (interpreted as queried) and the templates each including interactive functions/components) that applies functional elements such as free applications to the card and/or include functional reference to call 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al’s ability to allow a user to edit and provide a customized ID card, such that the functional elements are available for the user to select and applied to reside on the ID card, as taught by Aronson et al. The combination would have allowed Arguelles et al to implement an ecard system that would reward both the recipient of the card and promotes the owner of the card (Aronson et al, paragraph 0006). 

With regards to claim 10. The method of claim 9, Arguelles et al teaches further comprising registering the customized layout with the server (paragraph 0005: the customized business cards having selected layout (such as from Fig. 7) are saved/registered at the server).

With regards to claim 11. The method of claim 10, Arguelles et al teaches wherein the customized layout registered with the server is provided to another user through the server in response to a request of the another user (paragraphs 0005 and 0144: updated information can be requested upon the ‘another user’ requesting/confirming an update operation to download newer data).



With regards to claim 16. The method of claim 9, Arguelles et al teaches wherein the layout is a layout clipped from a layout of another user (paragraph 0083: a layout is clipped/obtained from another user/company from a plurality of other layouts residing in database 110).

With regards to claim 20, the combination of Arguelles and Aronson et al teaches an apparatus for providing a customized ID card, the apparatus comprising: a processor; a memory which loads a computer program to be executed by the processor; and a storage which stores the computer program, wherein the computer program comprises instructions for performing an operation of displaying a profile of a user and an operation of displaying an ID card of the user in response to selecting the profile of the user, wherein the ID card comprises one or more functional elements, and a layout of the ID card is customized according to an input of the user, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015,  .

With regards to claim 5. The method of claim 1, the combination of Arguelles et al and Aronson et al teaches wherein the ID card comprises a board area in which the functional elements are located,  as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However although Arguelles et al teaches that the user can choose the template of the business card area (see Fig. 7: a desired template area is chosen), Arguelles et al does not expressly recite that the template selected by the user has an area with size and shape. The examiner points out that the template selected/applied has an inherent size and shape, but will provide a reference below that explicitly recites that a template would have a defined size and shape for the purpose of clarity. 

Yet Ramanathan et al teaches the board area can be adjusted in size and shape (Claim 2 of Ramanathan et al explains that business card area is defined by a template having a size and shape).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al and Aronson et al’s ability to allow a  user to adjust /customize a business card having a ‘board area’ through selection of a template, such that the template selected/applied by the user will define a specific . 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. 12, 2015, filed: Sep. 11, 2014) in view of Yasui et al (US Application: US 20130104079, published: Apr. 25, 2013, filed: Oct. 21, 2011).

With regards to claim 13. The method of claim 12, Arguelles et al teaches wherein the executing of the edit mode comprises displaying a controller which provides an editing tool for the ID card (Fig. 24: an interactive control includes a plurality of selectable options for editing the ID card such as any one of ref 682 - 685). 

However, Arguelles et al and Aronson et al does not expressly teach the controller comprises a first circle in a center, and a plurality of second circles surrounding the first circle.

Yet Yasui et al teaches the controller comprises a first circle in a center, and a plurality of second [selectable option-shapes] surrounding the first circle (Fig 2B and Fig 2C: a controller for selecting options is displayed such that the type of application option is 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguellas and Aronson et al’s ability to implement a controller to display and allow a user to select application edit options to edit the ID card, such that the displayed options would show the type of application option in a first circle, while displaying in updatable/changeable second-selectable-shapes the functions of the type of application-option, as taught by Yasui et al. The combination would have allowed Arguellas and Aronson et al to have allowed a user to easily interact with an application even when there are several levels of options (Yasui et al, paragraph 0001). 

However although the combination of Arguellas, Aronson et al and Yasui et al teaches that second plurality of selectable shapes , the combination does not expressly teach that the shapes could be in a shape of circles. 

Yet Arguelles et al teaches it is well known to implement selectable options in the shape/form of individual circles (see Fig. 34 of Arguellas , which shows selectable options can be shaped as circles).



With regards to claim 14. The method of claim 13, the combination of Arguellas, Aronson et al and Yasui et al teaches wherein the first circle represents a type of the editing tool provided by the controller, and each of the second circles represents an editing function of the editing tool, as similarly explained in the rejection of claim 13, and is rejected under similar rationale.

With regards to claim 15. The method of claim 9, the combination of Arguellas, Aronson et al and Yasui et al teaches wherein the type of the editing tool represented by the first circle or the editing function represented by each of the second circles can be changed or added, as similarly explained in the rejection of claim 13 (the second circles can be updated through user selection based upon the combination of Arguellas, Aronson et al and Yasui), and is rejected under similar rationale.

Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US Application: US 20140365395, published: Dec. 11, 2014, filed: jun. 8, 2013) in view of Aronson et al (US Application: US 2015/0073918, published: Mar. .

With regards to claim 6. The method of claim 1, the combination of Arguelles et al and Aronson et al teaches wherein the functional elements [can be selected] … in the ID card by the user, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However, the combination does not expressly teach the functional elements can be adjusted in size and position in the ID card by the user.

Yet Wayans teaches the functional elements can be adjusted in size and position in the ID card by the user (Fig 26, paragraphs 0096 and 0162: functional elements such that selectable phone numbers can be arranged in size and position in a board area of the ID).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Arguelles et al and Aronson et al’s ability to allow a user to provide functional elements in an ID card, such that the function elements can also be adjusted in position and size, as taught by Wayans. The combination would have allowed Arguelles et al and Aronson et al to have allowed users to easily exchange virtual information that maybe initiating using intuitive gestures (Wayans, paragraphs 0003 and 0004).  

With regards to claim 17. The method of claim 9, Aguelles et al and Aronson et al teaches … the ID card , as similarly explained in the rejection of claim 9, and is rejected under similar rationale. 

However, the combination does not expressly teach further comprising editing a color of a style constituting the ID card, wherein the style comprises a master style or a component style of the ID card.

Yet Wayans teaches editing a color of a style constituting the ID card, wherein the style comprises a master style or a component style of the ID card (a plurality of colors can be applied to represent a style of the ID card, such as a color for a background element (Fig. 30) or a color for text/letter element(s) (Fig. 29)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Aguelles et al and Aronson et al’s ability to allow a  user to edit and customize an ID card, such that the colors of a style can be selected for the ID card using first and second colors for a background element and text/letters, respectively, as taught by Wayans. The combination would have allowed Aguelles et al and Aronson et al to have allowed users to easily exchange virtual information that maybe initiating using intuitive gestures (Wayans, paragraphs 0003 and 0004). 



With regards to claim 19. The method of claim 18, the combination of Aguelles et al, Aronson et al, and Wayans teaches wherein the first element comprises a background, buttons or a status bar of the style, and the second element comprises letters, icons or numbers of the style, as similarly explained in the rejection for claim 17, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Karas et al (US Application: US 2003/0130907): This reference teaches applying functional elements to a card.
Chang (US Application: US 2013/0132228): This reference teaches applying a functional element to a card.
Miskell (US Application: US 2012/0095818): This reference teaches a business card directory system.
Chao (US Application: US 2005/0279830): This reference teaches an interactive business card that provides income back to the user.
Tolson (US Application: US 2004/0098349): This reference teaches enabling a user to access one or more business card accounts.
Porwal (US Application: US 2018/0020076): This reference teaches activate a call widget when selecting/interacting with a business card.
Park (US Patent: 9760645): This reference teaches managing and distributing electronic business cards.
Kawanabe (US Application: US 2016/0335599): This reference teaches exchanging business card information between users and using a social network to distribute and contact other users.
Chi (US Application: US 2015/0254578): This reference teaches a cloud server for providing a business card page.
Sudhakaran (US Patent: US 9672536): This reference teaches implementing customized cards and sharing the card information between devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178